Citation Nr: 0205883	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  93-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.  

This case came to the Board of Veterans' Appeals (Board) from 
a September 1992 RO decision which determined, in pertinent 
part, that new and material evidence had not been submitted 
to reopen a claim for service connection for a heart murmur.  
In October 1995, the Board remanded the case to the RO for 
additional development.  In a September 1998 decision, the 
Board denied the application to reopen a claim for service 
connection for a heart murmur.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 1998 order, the Court 
granted a joint motion of the parties (the veteran and the VA 
Secretary) to vacate and remand this and other issues 
addressed in the September 1998 Board decision.  In July 
1999, the Board remanded the case to the RO for additional 
development.  

In a February 2001 decision, the Board denied the application 
to reopen the claim for service connection for a heart 
murmur.  The veteran appealed the Board decision to the 
Court.  In an October 2001 order, the Court granted an 
October 2001 joint motion of the parties to vacate and remand 
the Board decision as to that issue in order for the Board to 
address the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No.  106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The case was subsequently returned to the 
Board.  By February 2002 correspondence, the Board gave the 
veteran's attorney an opportunity to submit additional 
evidence and argument; in April 2002, the veteran's attorney 
reponded with additional written argument.

[The Board notes that additional issues of secondary service 
connection for a right knee disability and residuals of a 
left leg injury are still before the RO pursuant to a 
February 2001 Board remand of these issues.  These issues are 
not the subject of the October 2001 Court order, and are not 
before the Board at this time.] 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his application to reopen a 
previously denied claim for service connection for a heart 
murmur.

2.  In a February 1971 rating decision, the RO denied service 
connection for a heart murmur; the veteran did not appeal the 
RO determination.  Evidence received since the February 1971 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  There has been compliance with the requirements of the 
VCAA with regard to the veteran's application to reopen a 
previously denied claim for service connection for a heart 
murmur.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart murmur; and 
the February 1971 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1967 to 
December 1970.  Service medical records show that on a July 
1967 physical examination for enlistment purposes the 
veteran's heart was normal.  In hospital records dated in 
September and October 1970, which primarily pertain to 
complaints of hearing loss, it was noted that the veteran had 
a very active point of maximal impulse (PMI) at the 5th 
intercostal space (ICS) at the midclavicular line (MCL), and 
a Grade II and VI (or IV in October 1970) harsh mid-systolic 
murmur which was best heard at the apex or in the lateral 
position, with no thrill felt.  The diagnosis, in pertinent 
part, was functional murmur, untreated, unchanged.  A 
September 1970 cardiology consultation, during a hospital 
admission, noted that the veteran had no prior history of 
heart murmur, rheumatic fever, or chest pain.  X-rays of the 
chest and an electrocardiogram (EKG) were within normal 
limits.  The examiner indicated a diagnostic impression of no 
evidence of heart disease and a functional (innocent) murmur, 
and stated that the murmur was of no significance and that no 
treatment was required.  An October 1970 narrative summary 
indicated, in part, that the veteran had a functional heart 
murmur for which no treatment was indicated and no profile 
was given.  On an October 1970 physical examination performed 
for medical board purposes, a functional heart murmur was 
noted.  A November 1970 physical evaluation board (PEB) 
recommended the veteran be medically retired from service 
based on bilateral hearing loss, and the veteran was 
discharged from service on this basis in December 1970.  

In a February 1971 decision, the RO in part denied service 
connection for a heart murmur on the basis that it was a 
constitutional or developmental abnormality and not a 
disability under the law.  The RO notified the veteran of 
this decision in a February 1971 letter; he did not appeal.  

There are no post-service medical records, until the 1990s, 
referable to the heart.  Admission reports from the Baptist 
Medical Center dated in March 1991 and May 1991 indicate that 
the veteran's heart was regular and without murmur, gallop, 
ectopy, or evidence of cardiac enlargement.  

In March 1992, the RO received the veteran's application to 
reopen his claim for service connection for a heart murmur.  

VA outpatient records dated from March to August 1992 are 
negative for complaints or treatment of a heart murmur.  

On an August 1992 VA examination, the doctor noted a barely 
audible soft systolic murmur over the entire precordium.  The 
chest was clear to auscultation and percussion.  X-rays of 
the chest revealed that the diaphragm was somewhat elevated 
perhaps due to poor inspiratory effort, with no other 
abnormality.  There was no diagnosis of a disability from the 
murmur.  

In a September 1992 decision, the RO determined in part that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a heart murmur.  

In statements received in October 1992, the veteran 
reiterated that he incurred a heart murmur during military 
service.  

In his February 1993 substantive appeal, the veteran asserted 
that he did not have a heart murmur prior to military service 
and that such was diagnosed at the time of his discharge from 
service.  

VA outpatient records dated from July 1992 to March 1993 are 
negative for complaints or treatment of a heart murmur.  
Records in November 1992 and February 1993 indicate that on 
physical examinations the veteran's heart had regular rhythm 
and no murmur.  

At an April 1993 RO hearing, the veteran testified that he 
first became aware of his heart murmur when he read his DD 
Form 214.  He denied a current heart disability and current 
treatment for a heart murmur.  

VA outpatient records dated from May 1996 to May 1997 are 
negative for complaints or treatment of a heart murmur.  
Records in May 1996, September 1996, November 1996, December 
1996, January 1997, and May 1997 indicate that on physical 
examinations the veteran's heart had regular sinus rhythm and 
no murmur.  

A May 1997 medical report from Neurological Associates 
indicates that on a physical examination the veteran's heart 
had regular rate and rhythm and no murmur.  

A September 1997 VA outpatient record indicates that an EKG 
was completed and the veteran's heart had regular sinus 
rhythm and no murmur.  

Medical records from Dexter Rogers, M.D., show that on a 
March 1998 physical examination the veteran's heart had 
normal sinus rhythm and no murmur.  In July 1999, Dr. Rogers 
referred the veteran for a stress test, which was negative 
for ischemia and revealed a normal EKG at rest.  The doctor 
who administered the test stated that he could not exclude 
the potential for some underlying coronary disease, even 
though there was no evidence of ischemia on the examination, 
and that should the veteran have any anginal symptoms he 
would require a more in-depth evaluation.  On a December 1999 
physical examination, the heart had normal sinus rhythm and 
no murmur.  

II.  Analysis

A.  VCAA

The October 2001 joint motion and Court order direct that the 
Board determine the applicability of the notice and duty to 
assist provisions of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No.  106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  See also companion VA regulation, 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  In brief, these provisions note that the 
VA is to notify the claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA will also notify the claimant if it has been 
unable to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(d).  VA is not required to 
provide assistance if the substantially complete application 
indicates that there is no reasonable possibility that such 
assistance would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

However, the duty to assist provisions of 38 U.S.C.A. § 5103A 
do not apply to finally denied claims, unless new and 
material evidence is received.  38 U.S.C.A. § 5103A(f); 
Byrnklau v. Principi, No. 00-7122 at 24 (Fed. Cir. May 20, 
2002).  Although the regulations have added certain duty to 
assist provisions to claimants trying to reopen finally 
denied claims, these provisions were noted to "provide 
rights in addition to those provided by the VCAA."  66 Fed. 
Reg. 45629 (Aug. 29, 2001).  Since these regulations are 
beyond the scope of the statute, VA lacks authority to 
provide for retroactive effect; therefore, the provisions 
were specifically noted to be only effective to any claim for 
benefits received by VA on or after August 29, 2001.  Id.  
The current claim was filed in March 1992; accordingly, the 
duty to assist provisions contained in 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) do not apply, in the absence of new 
and material evidence.  

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, there is no 
indication that this provision was not intended to apply to 
previously denied claims.  See Byrnklau, supra, at 24 (noting 
that 38 U.S.C.A. § 5103A(f) pertains to the duty to assist 
provisions).  However, this provision does not apply to the 
claim which was denied in February 1971, because that 
proceeding was completed before the VA at the time VCAA was 
enacted.  Byrnklau at 28; see also Dyment v. Principi, 00-
7075 (Fed. Cir. April 24, 2002).  

In considering whether the duty to notify was satisfied with 
regard to the application to reopen a finally denied claim 
currently before the Board, the veteran and his 
representative have been notified on numerous occasions of 
the evidence necessary to substantiate the claim, including 
in correspondence, the statement of the case, and 
supplemental statements of the case furnished in connection 
with this appeal.  He was requested, in September 1999, to 
provide evidence of treatment for his disabilities on appeal 
at that time, including a heart murmur; the references to 
medical evidence and authorizations received in response did 
not identify any information pertaining to a heart murmur.  
In a supplemental statement of the case dated in August 2000, 
he was informed of attempts to obtain evidence, and the 
reasons for the denial of his claim.  Most recently, in 
February 2002, the veteran's attorney was invited to submit 
additional evidence and argument to the Board.  In response, 
the representative submitted written argument but no 
additional evidence. Based on the entire record, the Board 
finds that the duty to notify has been satisfied.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

B.  New and Material Evidence

Service connection for a heart murmur was previously denied 
by the RO in a February 1971 decision.  The veteran did not 
appeal that determination.  An unappealed RO decision is 
considered final with the exception that a previously denied 
claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the latest definition only applies to 
applications to reopen claims received by the VA on or after 
August 29, 2001; thus the latest definition is not applicable 
to the present case.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).]

When the RO denied service connection for a heart murmur in 
February 1971, it considered service medical records which 
show that in 1970, while being evaluated for hearing loss, 
the veteran was found to have a functional (innocent) heart 
murmur of no significance.  It was also noted that the 
veteran had no evidence of heart disease.  Service medical 
records are negative for any disability from the veteran's 
functional heart murmur.  Moreover, at the time of the 1971 
decision, there was no post-service medical evidence 
indicating any disability from the functional heart murmur.  

Evidence submitted since the 1971 RO decision includes 
private and VA medical records which show no disability from 
a heart murmur.  A 1992 VA examination revealed findings of a 
barely audible soft systolic murmur over the entire 
precordium, but there was no diagnosis of a disability from 
the heart murmur.  Multiple additional medical records dated 
to 1999 show no heart murmur, let alone a related disability.  
Numerous additional statements from the veteran simply state 
that he believes that service connection should be granted, 
because a murmur was shown in service.  

The additional medical records received since the 1971 RO 
decision are not new evidence since they are cumulative or 
redundant of previously considered medical evidence which 
showed only a functional heart murmur without related heart 
disability.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  Further, the additional evidence is 
not material because it does not show a current disability 
arising from a heart murmur, an essential requirement for 
service connection.  See Degmetich v. Brown, 104 F3d 1328 
(1997).  There is no evidence linking any current heart 
disability to a murmur, or to service.  Thus, the medical 
evidence submitted since the 1971 RO decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has also submitted written statements to the 
effect that he has a heart murmur which was incurred in 
service.  His additional statements are not new as they are 
merely cumulative of those previously considered by the RO 
when it denied the claim in 1971.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  Moreover, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  His additional statements on such matters are not 
material evidence since they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the February 1971 RO decision which 
denied the veteran's claim for service connection for a heart 
murmur.  Thus, the claim has not been reopened, and the 
February 1971 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a heart murmur is denied.




		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

